Per Curiam.
— This cause was before this court on a motion to dismiss the appeal, based on a short record, showing that the defendant, Gordon Hardware Co., had appeared in the action, and had not been served with the notice of appeal. 30 Wash. 127 (70 Pae. 251.) This motion was denied, for reasons stated in the opinion, with leave to renew when the full record should be brought into this court. On the full record being brought here, the respondent renewed its motion, and submitted it at the time the cause was assigned for hearing on the merits. The motion must be granted. The answer of this defendant, though an admission of the allegations of the complaint, was not a disclaimer of interest in the subject-matter of the dispute; nor does it appear from the record that it had no such interest. On the contrary, the record is to the opposite eifect. While it appears that its interests were with the respondent, it appears that it had a very lively interest against the success of the appellants. As the appellants’ appeal is to promote that success, it, of course, has the same interests in this court, and should have been served with the notice of appeal as required by statute.
Appeal dismissed.